Citation Nr: 0214216	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  96-42 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1. Entitlement to service connection for a gunshot wound to 
the left leg.

2. Entitlement to service connection for a bayonet wound of 
the left hand.

3. Entitlement to service connection for left knee, back and 
ankle injuries.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.E. Smith, Counsel



REMAND


The veteran served on active duty from May 1969 to August 
1973.  The veteran also had periods of active and inactive 
duty for training from 1975 to 1985.

In a decision dated in December 1997, the Board of Veteran's 
Appeals (Board) remanded this case for further evidentiary 
development.  However, in a statement received at the Board 
in April 2002, the veteran requested that he placed on docket 
for a Travel Board hearing.  The case is being remanded to 
the RO again for the additional following action:

The veteran should be scheduled for a 
personal hearing before a member of the 
Board of Veterans' Appeals at the local 
Department of Veterans Affairs Regional 
Office.

The appellant need take no further action unless otherwise 
informed but may submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




